Citation Nr: 1526695	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-21 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to additional service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran had active service from March 1964 to November 1968.  He died in May 2009.  The appellant is seeking VA benefits as the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In September 2013, the appellant submitted a statement labeled "Notice of Disagreement" (NOD), in which she addressed the issue subject to this remand, plus three other issues consisting of (1) entitlement to accrued benefits on the basis of service connection for ischemic heart disease pursuant to Nehmer; (2) entitlement to fiduciary caregiver payments; and (3) entitlement to VA benefits as a helpless child of the Veteran.  A decision on the first claim, regarding accrued benefits, was not issued until May 2014, which was after she submitted an "NOD."  She has not since re-filed an NOD.  Because a decision had not yet been issued when she filed the NOD, the matter is not subject to the Board's jurisdiction at this time.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014); see also, e.g., Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  A decision has not yet been issued on the remaining two issues.  Therefore, those two matters are also not subject to the Board's jurisdiction at this time.  

(The issue of entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond June 20, 2002, is being issued concurrently in a separate decision under a different docket number)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to afford the AOJ the opportunity to issue the appellant a statement of the case (SOC) regarding the amount of burial benefits awarded.  

By way of history, the claims file shows that non-service-connected burial benefits were awarded in December 2010.  A more recent decision was issued in August 2013, which awarded burial benefits on the basis of service-connected death.  The appellant filed a NOD in September 2013 disagreeing with the amount awarded.  A SOC has not yet been issued.  

Under these circumstances, the Board must remand the matter for issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2014).  

Accordingly, the case is REMANDED for the following action:

Issue the appellant an SOC with respect to the appeal for additional service-connected burial benefits.  This issuance should include notification of the need to timely file a substantive appeal to perfect her appeal on the issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




